         Case 1:18-cv-02350-RMC Document 25 Filed 03/10/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________
                                      )
ITSERVE ALLIANCE, INC., et al.,       )
                                      )
              Plaintiffs,             )
                                      )
      v.                              )
                                      )    Civil Action No. 18-2350 (RMC)
L. FRANCIS CISSNA, Director,          )
United States Citizenship and         )
Immigration Services,                 )
                                      )
              Defendant.              )
_________________________________     )

                                             ORDER

               For the reasons set forth in the Opinion issued contemporaneously with this

Order, it is hereby

               ORDERED that Plaintiffs’ Motion for Summary Judgment, Dkt. 14, is

GRANTED in part and DENIED in part; and it is

               FURTHER ORDERED that Defendant’s Cross-Motion for Summary Judgment,

Dkt. 16, is GRANTED in part and DENIED in part; and it is

               FURTHER ORDERED that Defendant’s Partial Motion to Dismiss, Dkt. 7, is

DENIED as moot; and it is

               FURTHER ORDERED that the Clerk’s Office is directed to file this Order and

the corresponding Opinion in the following dockets:

                     ERP Analysts, Inc. v. Cissna, 1:19-cv-00193-JDB

                     ERP Analysts, Inc. v. Cissna, 1:19-cv-00287-TNM

                     ERP Analysts, Inc. v. Cissna, 1:19-cv-00292-TNM

                     ERP Analysts, Inc. v. Cissna, 1:19-cv-00294-EGS


                                                 1
          Case 1:18-cv-02350-RMC Document 25 Filed 03/10/20 Page 2 of 3



                  ERP Analysts, Inc. v. Cissna, 1:19-cv-00295-ESH

                  ERP Analysts, Inc. v. Cissna, 1:19-cv-00296-CRC

                  ERP Analysts, Inc. v. Cissna, 1:19-cv-00297-KBJ

                  ERP Analysts, Inc. v. Cissna, 1:19-cv-00298-CKK

                  ERP Analysts, Inc. v. Cissna, 1:19-cv-00299-TFH

                  ERP Analysts, Inc. v. Cissna, 1:19-cv-00302-ABJ

                  Info Labs Inc. v. USCIS, 1:19-cv-00630-TFH; and it is

               FURTHER ORDERED that the parties in the cases belonging to other judges

which were consolidated for a limited purpose shall file a joint status report regarding the effect

of this Court’s Opinion on their specific cases no later than two weeks after the issuance of this

Order; and it is

               FURTHER ORDERED that the following cases are remanded back to the

agency for reconsideration consistent with the Court’s Opinion:

                  Vsion Tech. v. Cissna, 1:19-cv-00290-RMC

                  ERP Analysts, Inc. v. Cissna, 1:19-cv-00300-RMC

                  Vsion Tech v. Cissna, 1:19-cv-00423-RMC

                  Data Systems Integration Group v. Cissna, 1:19-cv-00539-RMC

                  Lorsiv Technologies, Inc. v. Cissna, 1:19-cv-00542-RMC

                  Takinvaderz LLC v. Cissna, 1:19-cv-00543-RMC

                  Chelsoft Solutions Co. v. Cissna, 1:19-cv-00546-RMC

                  Logic Loops LLC v. Cissna, 1:19-cv-00551-RMC

                  Vuegen Technologies Inc. v. Cissna, 1:19-cv-00552-RMC

                  C4I Technologies Inc. v. Cissna, 1:19-cv-00553-RMC



                                                 2
         Case 1:18-cv-02350-RMC Document 25 Filed 03/10/20 Page 3 of 3



                 4S Technologies LLC v. Cissna, 1:19-cv-00555-RMC

                 EGS Automotive v. Cissna, 1:19-cv-00729-RMC

                 Linkpro Technologies v. Cissna, 1:19-cv-00731-RMC

                 Intuites v. USCIS, 1:19-cv-00732-RMC

                 Performance Resources v. Cissna, 1:19-cv-00733-RMC

                 Concept Software & Services v. Cissna, 1:19-cv-00734-RMC

                 Technology Resource Group v. Cissna, 1:19-cv-00786-RMC

                 Saxon Global v. Cissna, 1:19-cv-00828-RMC

                 Mythri Consulting v. Cissna, 1:19-cv-00871-RMC

                 S2 IT Group v. Cissna, 1:19-cv-00905-RMC; and it is

              FURTHER ORDERED that the agency shall complete reconsideration in the

remanded cases in no more than 60 days; and it is

              FURTHER ORDERED that the remanded cases are closed.

              This is a final appealable Order. See Fed. R. App. 4(a). This case is closed.



Date: March 10, 2020
                                                ROSEMARY M. COLLYER
                                                United States District Judge




                                               3
